DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species A, and Species 1 in the reply filed on 05/05/2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,3, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mathis et al. (US  20150328435) [hereinafter Mathis] in view of Noishiki et al. (US 20100030105) [hereinafter Noishiki].
Regarding claims 1 and 6, Mathis discloses a steerable needle system (Figs. 4A-B and 20) comprising:
an endoscope having an insertion portion (Fig. 20; para. 0043, 0082-83, and 0138);
an endoscopic puncture needle 100 (Figs. 4A-B) configured to be engaged with the insertion portion (Fig 20; para. 0043, 0082-83, and 0138) wherein the endoscopic puncture needle includes
 an elongated [open ended] tubular sheath 110 having a lumen 112 that extends in a longitudinal direction through the elongated tubular sheath 110 (Figs. 4A-B; para. 0095); and
a tubular needle tube 120 to be inserted movably in the longitudinal direction into the lumen 112of the elongated tubular sheath 110 (Fig. 4A-E; para. 0095),
wherein the tubular needle tube 120 includes an inclined cutting-edge face formed at a distal end 104 thereof relative to the longitudinal direction (Figs. 4A-E; para. 0099), and
the elongated tubular sheath 110 includes an inclined surface oriented toward a distal end of the sheath 110 (Figs. 4A-C), the distal end 104 of the sheath 110 on a side facing the inclined surface (see annotated Fig. 4C below) with the lumen 112 interposed in a radial direction therebetween is located on a proximal end side of the sheath 110 relative to a distal end of the inclined surface (see annotated Fig. 4C below).

    PNG
    media_image1.png
    386
    178
    media_image1.png
    Greyscale

Annotated Fig. 4C of Mathis
However, Mathis fails to disclose that the elongated tubular sheath 110 includes the inclined surface oriented toward a distal end of the sheath 110 (Figs. 4A-C) so that the inclined surface comes closer to a central axis of the elongated tubular sheath.
Noishiki in the same field of endeavor teaches a double needle device comprising an inner needle 12 (interpreted as the tubular needle tube) and an outer needle 11 (interpreted as the elongated tubular sheath), wherein the elongated tubular sheath 11 includes an inclined surface (see Figs. 6a-c and 7e) oriented toward a distal end of the sheath 11 so that the inclined surface comes closer to a central axis of the elongated tubular sheath 11 (para. 0094) for the purpose of preventing pieces of tissue from entering into a clearance between the inner needle and outer needle when puncturing (para. 0094). Noishiki further teaches that a straight inclined surface configuration of the sheath 11 (see Fig. 1) is a known alternative in the art to a bent/concave inclined surface configuration of the sheath (see Figs. 6a-c).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the straight inclined surface in Mathis to include the bent inclined surface of Noishiki in order to prevent pieces of tissue from entering into a clearance between the inner needle and outer needle when puncturing (para. 0094).
Regarding claims 3 and 8, Modified Mathis discloses wherein the inclined surface [of the tubular sheath 11] (see Figs. 6a-c and 7e of Noishiki) is configured of an inner surface of a wall of the elongated tubular sheath (Figs. 6a-c of Noishiki), and the inner surface has been formed by bending a portion in a circumferential direction of the distal end portion of the elongated tubular sheath inward in a radial direction (para. 0090 and 0094).
[Note: the limitation “the inner surface has been formed by bending a portion in a circumferential direction of the distal end portion of the elongated tubular sheath inward in a radial direction.” is interpreted as a product by process limitation. Product-by-process limitations are limiting so far as the final structure necessitated by the process i.e. the claimed bent distal end portion of the elongated tubular sheath. Because the prior art of Modified Mathis has the final structure necessitated by this process, i.e., a distal end portion of the elongated tubular sheath having the claimed bent structure (see para. 0090 and 0094 of Noishiki discloses that the tip 26a of blade edge portion 26 of tubular sheath 11 is bent ), it meets this product-by-process limitation.]
	
Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mathis et al. (US  20150328435) [hereinafter Mathis] in view of Noishiki et al. (US 20100030105) [hereinafter Noishiki] as applied to claims 1 and 6 above, and further in view of Hoffman (US 20140276051).
Regarding claims 2 and 7, Modified Mathis discloses all of the limitations set forth above in claims 1 and 6, including wherein the elongated tubular sheath 11 includes an inclined surface (see Figs. 6a-c and 7e of Noishiki) oriented toward a distal end of the sheath 11 so that the inclined surface comes closer to a central axis of the elongated tubular sheath 11 (para. 0053 of Noishiki). Modified Mathis further discloses wherein the inclined surface [of the tubular sheath 11] (see Figs. 6a-c and 7e of Noishiki) formed at a portion in a circumferential direction of an inner surface of the lumen [of the tubular sheath 11] at a distal end portion of the elongated tubular sheath 11 (Fig. 6a-c of Noishiki) and is disposed at a location where, with the tubular needle tube 12 inserted in the lumen protruding forward at a distal end of the cutting-edge face 21a from the distal end of the elongated tubular sheath 11, the cutting-edge face 21a comes into abutment on a proximal end side thereof against the inclined surface [of the tubular sheath 11] (Figs. 6a-c; para. 0094 of Noishiki)).
Mathis further teaches the use of a control wire in conjunction with the tubular needle tube i.e. steerable member 120 such as in the embodiment of Fig. 11A-G discloses a tubular need tube 820 comprising guidewire (steerable central wire 824) inserted in the tubular needle tube 820. [note: Mathis further that the control wire is in a form of a guidewire (para. 0112)]. However, Mathis fails to discloses that the guide wire can protrude from a distal end of the needle tube. 
Hoffman in the same field of endeavor teaches a steerable needle tube 800, wherein a guide wire 810 (Fig. 8) is inserted in the tubular needle tube 800 just like the embodiment of Fig 11A-G of Mathis, and the guidewire 810 can protrude from a distal end of the needle tube 800 (Fig. 8) for the purpose providing a small diameter probe for steering and navigating the needle to a target site inaccessible with a scope, preferable for biopsying samples (para. 0121).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tubular needle tube in Mathis to include the guidewire of Hoffman in order to provide a small diameter probe for steering and navigating the needle to a target site inaccessible with a scope, preferable for biopsying samples (para. 0121).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792. The examiner can normally be reached Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN DUBOSE/Examiner, Art Unit 3771       

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771